Citation Nr: 1550955	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-15 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to an initial disability rating for traumatic arthritis of the right ankle, in excess of 10 percent, prior to October 15, 2009.

2.  Entitlement to a disability rating for traumatic arthritis of the right ankle, in excess of 20 percent, beginning October 15, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991 and from March 2005 to May 2006.  This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

REMAND

The Veteran did not file a timely substantive appeal within 60 days of the issuance of an October 2008 statement of the case.  In a May 2009 statement, the Veteran indicated that the statement of the case was mailed to an incorrect address and he wished to have his appeal reinstated.  Review of the cover letter from the October 2008 statement of the case confirms that it was mailed to the wrong address.  In an August 2009 letter, the RO informed the Veteran that, because he did not file a timely substantive appeal, the appeal was no longer active and the May 2009 statement would be accepted as a new claim.  However, in a January 2010 supplemental statement of the case, the RO indicated that the May 2009 statement had been accepted in lieu of a timely substantive appeal, and the appeal for higher initial rating was subsequently certified to the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived, the Board has jurisdiction to decide the appeal).  For these reasons, the Board found that the Veteran has appealed the initial rating assigned for traumatic arthritis of the right ankle, the RO has waived the filing of a timely substantive appeal, and the relevant initial rating period on appeal is from May 21, 2006 to present.

In the May 2013 remand, the Board ordered that another copy of the October 2008 statement of the case should be mailed to the Veteran at his current address of record to ensure due process.  This was not done.  Review of the electronic claims file does not reveal any documentation that the Veteran has been properly furnished a copy of the October 2008 statement of the case.  The August 2013 supplemental statement of the case indicates that "the appeal was remanded by the Board of Veteran's [sic] Appeals (BVA) so that we could send you a copy of your most recent Supplemental Statement of the Case. . . ."  This is an inaccurate statement, the most recent prior supplemental statement of the case was issued in January 2010 and did not provide the information contained in the October 2008 statement of the case.  Moreover, there is no documentation of record that the Veteran has been provided the October 2008 statement of the case as ordered.  A remand confers, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is remanded for the following action:

1.  The RO must send a copy of the October 2008 statement of the case to the Veteran at his current address of record.  The reissued statement of the case to the Veteran's correct address must be associated with the electronic claims file.

2.  If additional evidence is added to the evidence of record, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative and after they have an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

